Citation Nr: 0301229	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1975 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  That rating decision, in 
part, denied service connection for a psychiatric 
disorder.  

The case was previously before the Board in July 1998, 
when it was remanded for verification of the veteran's 
service and for VA medical examination of the veteran and 
medical opinions.  The requested development has been 
completed.  In May 2002 the conducted additional 
development and ordered another VA examination of the 
veteran.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service medical records reveal that the veteran was 
evaluated for psychiatric symptoms which were diagnosed at 
different times as emotional stress and depression.

3.  The veteran is currently diagnosed with a delusional 
disorder.

4.  Competent medical evidence of record relates the onset 
of the veteran's delusional disorder to his last several 
years of service.  

5.  The psychiatric symptoms during service were initial 
manifestations of the veteran's delusional disorder.  


CONCLUSION OF LAW

A delusional disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the 
evidence needed to substantiate his claim for service 
connection in an  October 1995 Statement of the Case.  In 
May 2002 the Board conducted additional development to 
assist the veteran by ordering another VA examination of 
the veteran.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
The Board concludes that these documents informed the 
appellant of the information and evidence needed to 
substantiate his claims and complied with VA's 
notification requirements.  Moreover, the Board's decision 
below renders any additional notification or assistance in 
development of the claim for service connection for a 
psychiatric disorder moot. 

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2002).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a 
current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

The RO has obtained copies of the veteran's service 
personnel records and his service medical records.  The 
veteran's service medical records appear to be complete.  

As noted above, the veteran served in the Army from August 
1975 to April 1994.  
During service, he performed duties associated with the 
position of air traffic controller and helicopter pilot.  
He was discharged as a Chief Warrant Officer 3.  The 
reason for separation noted on his discharge papers, DD 
214, was "unacceptable conduct."  His service personnel 
records reveal that on a May 1990 rating he received a 
good rating for his performance.  However, by January 24, 
1991, he received low ratings for display of lack of 
judgment.  It was noted he demonstrated poor judgment 
during off duty time.  Effective Jan. 8,1991 the veteran 
was suspended from duty.  On April 25, 1991, the veteran 
temporarily suspended from flying in aviation service but 
he was restored to flying duty.  By February 10, 1993 
suspension of favorable personnel action was initiated 
because of:  unacceptable record of efficiency; failure to 
exercise leadership; failure to discharge assignment; and, 
conduct resulting in loss of flying status.  

The veteran's service medical records reveal that in June 
1988, he reported malaise and the assessment yielded a 
diagnosis of fatigue.  In September 1991, the veteran was 
treated for a bullet wound to his foot.  In February 1992, 
the veteran was diagnosed with emotional stress due to 
external pressures and work problems.  Several evaluations 
for the regarding stress and judgment issues were 
scheduled, but the veteran failed to report to the 
examinations.  In April 1994, the veteran reported trouble 
sleeping and that he had been having trouble sleeping 
since January
1991.  The veteran's service medical records contain 
diagnoses of emotional stress and "rule out depression."  

In September 2002 a VA psychiatric examination of the 
veteran was conducted.  The examiner noted that the 
veteran served in the Army from August 1975 through April 
1994.  He stated when he separated he was one year and 
five months shy of retirement, and he was angry at being 
"wrongfully forced out."  He described the events leading 
up to his separation.  He stated that he was pulled from 
the flight line because he was judged not capable of 
making decisions as a flight instructor.  He indicated 
that when his flight status was revoked that he found it 
"demoralizing."  

The veteran reported experiencing depression, anxiety, and 
poor sleep since 1991.  He also reported "lost periods of 
time" which he described as "I'll type a half a page then 
I'll look up and two hours have passed, and do the next 
thing, and then I look up and wonder why it's so late."  
On mental status examination the veteran was oriented 
times four, but he was guarded.  He was also evasive and 
this was manifested through vague responses to questions 
and/or questions in response to the examiner's my 
questions, or his request for a definition of a word in a 
question.  "Frequently he spoke with his eyes closed and 
held his head.  He evidenced some anxiety by rubbing his 
leg.  Eye contact was minimal.  He displayed good 
attention and immediate recall abilities.  . . .   
However, when asked to repeat digits backward, he was only 
able to do this for a span of four digits."  The 
discrepancy between digits forward and digits backward, 
indicates that the veteran is experiencing mild to 
moderate impairment in concentration ability.  He 
demonstrated ability to do mental arithmetic computations, 
and his long term memory appeared to be intact.  He denied 
experiencing hallucinations.  "Although he did not 
acknowledge having homicidal or suicidal thoughts or 
plans, his speech indicated that he does experience 
homicidal feelings and suicidal feelings on a regular 
basis."  His mood was depressed, his affect was blunted 
and his judgment and insight were poor.  

The examiner's diagnosis was that "the veteran is 
experiencing a delusional disorder, persecutory type."  
The examiner further indicated that "The onset of the 
disturbance appears to have occurred sometime during the 
time when he had been placed in an office alone to answer 
the phone.  This placement occurred his last year and half 
or two years of military service.  The placement followed 
his being removed from being a flight instructor, then 
placed to observe aviation classes, and then placed in the 
office. At that time the veteran had experienced severe 
loss, and attributed his losses to mistreatment and wrongs 
committed by others.  During the time he was in the 
office, he began ruminating and engaging in fantasy, based 
on his report.  It was also during this time that he first 
began to lose track of time.  It is believed the 
delusional disorder began at this point, based on the 
circumstances and his report of onset of time loss."

The evidence supports a grant of service connection.  The 
service medical records doe show that the veteran did 
manifest psychiatric symptoms during service.  The 
September 2002 VA examination indicates that the veteran 
has a current diagnosis of delusional disorder and that 
the symptoms noted during service were the initial 
symptoms of the delusional disorder.  As such, service 
connection for a psychiatric disorder, delusional 
disorder, is granted.  


ORDER

Service connection for a psychiatric disorder, delusional 
disorder, is granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

